 

Exhibit 10.6

SCHLUMBERGER 2005 STOCK INCENTIVE PLAN

(Amended and Restated as of July 19, 2017)

1.

Purpose of the Plan

This Schlumberger 2005 Stock Incentive Plan (the “Plan”) was adopted by
Schlumberger Limited (the “Company”) and is intended as an incentive to key
employees of the Company and its subsidiaries (as defined in Section 3(a)
below). Its purposes are to retain employees with a high degree of training,
experience and ability, to attract new employees whose services are considered
unusually valuable, to encourage the sense of proprietorship of such persons and
to promote the active interest of such persons in the development and financial
success of the Company.

2.

Administration of the Plan

(a)Compensation Committee. The Board of Directors of the Company (the “Board”)
shall appoint and maintain a Compensation Committee (the “Committee”) consisting
of at least three (3) members of the Board, none of whom is an officer or
employee of the Company, who shall serve at the pleasure of the Board. No member
of such Committee shall be eligible to receive Awards under the Plan during his
or her tenure on the Committee.

(b)Committee Powers. The Committee shall have full power and authority to
interpret the provisions of the Plan and supervise its administration. All
decisions and selections made by the Committee pursuant to the provisions of the
Plan shall be made by a majority of its members; provided, however, that the
Committee may delegate its authority to grant awards hereunder to the
chairperson of the Committee or any other member of the Committee to act in his
or her absence, subject to such terms, conditions and limitations as the
Committee may prescribe in its discretion. Any decision reduced to writing and
signed by a majority of the members shall be fully effective as if adopted by a
majority at a meeting duly held. The Committee may from time to time grant
incentive stock options and non-qualified stock options (“Stock Options”) and
restricted stock and restricted stock units (“Stock Awards”) under the Plan to
the persons described in Section 3 hereof. Subject to the provisions of the
Plan, the Committee shall have full and final authority to determine the persons
to whom Stock Options and Stock Awards (collectively referred to as “Awards”)
hereunder shall be granted, the number of shares of common stock, par value
$0.01 per share, of the Company (the “Common Stock”) to be covered by each Award
(except that no participant may be granted options for more than 1,500,000
shares of Common Stock (after giving effect to the 2-for-1 stock split (“stock
split”) announced by the Company on January 19, 2006) during the life of the
Plan), whether each Stock Option is designated an “incentive stock option” or a
“non-qualified stock option,” and all other terms of each Award consistent with
the provisions of the Plan. If the exercise period of an outstanding Stock
Option is continued following a holder’s termination of employment as provided
in Section 5 hereof, and the holder engages in “detrimental activity” as as
defined in Section 5(d)(iv)(E), the Committee shall have the authority in its
discretion to cause such option to be forfeited and certain option exercises
thereunder to be rescinded as provided for in Section 5.

1

--------------------------------------------------------------------------------

 

(c)Committee Liability. No member of the Committee shall be liable for anything
done or omitted to be done by him or by her or any other member of the Committee
in connection with the Plan, except for his or her own willful misconduct or as
expressly provided by statute.

3.

Grants of Awards

(a)Eligibility for Awards. The persons eligible for participation in the Plan as
recipients of Awards shall include only employees of the Company or its
“subsidiary corporations” as defined in Section 424(f) of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”), and hereinafter
referred to as “subsidiaries,” who are executive, administrative, professional
or technical personnel who have responsibilities affecting the management,
direction, development and financial success of the Company or its subsidiaries.
No Director of the Company who is not also an employee is eligible to
participate in the Plan, nor is any employee who owns directly or indirectly
stock possessing more than five percent (5%) of the total combined voting power
or value of all classes of stock of the Company or any subsidiary. An employee
may receive more than one grant of Awards at the Committee’s discretion
including simultaneous grants of different forms of Awards.

(b)Discretion in and Documentation of Awards. The Committee in granting Awards
hereunder shall have discretion to determine the terms and conditions upon which
such Awards may vest and become exercisable, subject to and as further described
in Section 5 and 6 of the Plan. Each grant of an Award shall be communicated, in
the form and manner decided by the Committee, to the person to whom such Award
is granted. In addition, the Committee may require that the grant be confirmed
by an agreement, and may require that the optionee execute such agreement.

(c)Form of Awards. Awards may be granted in the following forms:

(i)a Stock Option, in accordance with Section 5, or

(ii)a Stock Award in accordance with Section 6, or

(iii)a combination of the foregoing.

(d)Employment for Plan Purposes. For purposes of the Plan, employment with the
Company shall include employment with any subsidiary of the Company, and Awards
granted under the Plan shall not be affected by an employee’s transfer of
employment from the Company to a subsidiary, from a subsidiary to the Company or
between subsidiaries of the Company.

(e)Payment of Purchase Price for Stock Options. The purchase price of the shares
of Common Stock as to which a Stock Option is exercised shall be paid in full at
the time of the exercise subject to such rules, procedures and restrictions as
the Committee may prescribe from time to time: (i) in cash or by certified
check; (ii) by the delivery of shares of Common Stock; (iii) by authorizing the
Company to withhold a number of shares of Common Stock otherwise deliverable on
the exercise of the Stock Options, in either case, with a Fair Market Value (as
determined according to Section 5(b) hereof) at the time of exercise equal to
the total option price; or (iv) by a combination of the methods described in
(i), (ii) and (iii).

2

--------------------------------------------------------------------------------

 

4.

Shares of Common Stock Subject to the Plan

Subject to adjustment as provided in Section 8 hereof, there shall be subject to
the Plan 18,000,000 shares of Common Stock (after giving effect to the stock
split). All of the shares of Common Stock authorized for issuance may be issued
pursuant to Stock Options. No more than 3,000,000 shares of Common Stock (after
to giving effect to the stock split) of the shares authorized shall be available
for the Stock Awards. The shares of Common Stock subject to the Plan shall
consist of authorized and unissued shares or previously-issued shares reacquired
and held by the Company or any subsidiary. Until termination of the Plan, the
Company shall at all times make available a sufficient number of shares of
Common Stock to meet the requirements of the Plan. After termination of the
Plan, the number of shares of Common Stock reserved for purposes of the Plan
from time to time shall be only such number of shares of Common Stock as are
issuable under then outstanding Awards.

The number of shares of Common Stock that are the subject of Awards under the
Plan that are forfeited or terminated or expire unexercised shall not count
against the aggregate plan maximum and shall again immediately become available
for grants hereunder. Shares of Common Stock delivered under the Plan in
settlement of an award issued or made (a) upon the assumption, substitution,
conversion or replacement of outstanding awards under a plan or arrangement of
an acquired entity or (b) as a post-transaction grant under such a plan or
arrangement of an acquired entity shall not reduce or be counted against the
maximum number of shares of Common Stock available for delivery under the Plan,
to the extent that the exemption for transactions in connection with mergers and
acquisitions from the shareholder approval requirements of the New York Stock
Exchange (“NYSE”) for equity compensation plans applies. The Committee may from
time to time adopt and observe such rules and procedures concerning the counting
of shares of Common Stock against the Plan maximum as it may deem appropriate,
including rules more restrictive than those set forth above to the extent
necessary to satisfy the requirements of any national securities exchange on
which the Common Stock is listed or any applicable regulatory requirement. The
Board and the appropriate officers of the Company are authorized to take from
time to time whatever actions are necessary, and to file any required documents
with governmental authorities, stock exchanges and transaction reporting systems
to ensure that shares of Common Stock are available for issuance pursuant to the
Plan.

5.

Terms of Stock Options

(a)Incentive Stock Options. The Committee may designate a Stock Option as an
“incentive stock option” for purposes of Section 422 of the Code, and any Stock
Option that is not so designated shall not be an incentive stock option. Stock
Options granted under this Plan that are designated as “incentive stock options”
may be granted with respect to any number of shares of Common Stock, up to the
full number of shares of Common Stock subject to the Plan, provided that the
aggregate Fair Market Value of such shares of Common Stock (determined in
accordance with Section 5(b) below at the time the option is granted) with
respect to which such options are exercisable for the first time by an employee
during any one calendar year (under all such plans of the Company and any
subsidiary of the Company) shall not exceed $100,000. To the extent that the
aggregate Fair Market Value of shares of Common Stock with respect to which
incentive stock options (determined without regard to this subsection) are
exercisable for the first time by any employee during any calendar year (under
all plans of the employer corporation and its parent and subsidiaries) exceeds
$100,000, such options shall be treated as options which are not incentive stock
options.

3

--------------------------------------------------------------------------------

 

(b)Purchase Price; Fair Market Value. The purchase price of each share of Common
Stock subject to a Stock Option shall be determined by the Committee prior to
granting a Stock Option. The Committee shall set the purchase price for each
share of Common Stock at either the fair market value (the “Fair Market Value”)
of each share of Common Stock on the date the Stock Option is granted, or at
such other price as the Committee in its sole discretion shall determine, but
not less than one hundred percent (100%) of such Fair Market Value. After it is
granted, no Stock Option may be amended to decrease the purchase price and no
Stock Option may be granted in substitution for an outstanding Stock Option with
a purchase price lower than the purchase price of an outstanding Stock Option.
The Fair Market Value of a share of Common Stock on a particular date shall be
deemed to be the mean between the highest and lowest composite sales price per
share of the Common Stock in the NYSE Composite Transactions Quotations, as
reported for that date, or, if there is no such reported prices for that date,
the reported mean price on the last preceding date on which a composite sale or
sales were effected on one or more of the exchanges on which the shares of
Common Stock were traded shall be the Fair Market Value.

(c)Permitted Restriction on Transfer of Option shares of Common Stock. At the
time of the grant of a Stock Option, the Committee may determine that the shares
of Common Stock covered by such option shall be restricted as to transferability
when and if such shares of Common Stock are delivered upon exercise. If so
restricted, such shares of Common Stock shall not be sold, transferred or
disposed of in any manner, and such shares of Common Stock shall not be pledged
or otherwise hypothecated until the restriction expires by its terms. The
circumstances under which any such restriction shall expire shall be determined
by the Committee and shall be communicated to the optionee in connection with
the grant of the option to purchase such shares of Common Stock.

(d)Terms Related to Exercise.

(i)Exercise Schedule. Subject to the requirements of paragraphs (A) and (B)
below, each Stock Option granted hereunder shall be exercisable in one or more
installments (annual or other) on such date or dates as the Committee may in its
sole discretion determine and communicate to the optionee in communicating the
grant of the option.

 

(A)

No Stock Option may be exercised after the expiration of ten (10) years from the
date such option is granted (the maximum term established by the Committee with
respect to a particular Stock Option is hereinafter referred to as the “Option
Period”).

 

(B)

Except in the case of death or disability (as described in Section 5(d)(iv)(B)
or 5(d)(v)(B)), no Stock Option shall vest or become exercisable with respect to
any portion of the shares of Common Stock thereunder unless and until the
recipient remains in the employment of the Company or a subsidiary for a period
of at least one (1) year from the date of grant of the option (which provision
shall not be construed to impair in any way the right of the Company or
subsidiary to terminate such employment).

For the avoidance of doubt, in no event shall the provisions of this Section
5(d)(i) apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.

4

--------------------------------------------------------------------------------

 

(ii)Cumulative Exercise Rights. The right to purchase shares of Common Stock
shall be cumulative so that when the right to purchase any shares of Common
Stock has accrued, such shares of Common Stock or any part thereof may be
purchased at any time thereafter until the expiration or termination of the
Stock Option.

(iii)Reload. No Stock Option may include provisions that “reload” the option
upon exercise.

(iv)Termination of Employment and Subsequent Events.

(A)If the optionee’s employment with the Company or any subsidiary is terminated
with the consent of the Company and provided such employment is not terminated
for cause (of which the Committee shall be the sole judge), the Committee may
permit such Stock Option to be exercised by such optionee at any time during the
period of three (3) months after such termination or the remainder of the Option
Period whichever is less, provided that such option may be exercised only to the
extent it was exercisable on the date of such termination.

(B)In the event an optionee dies while in the employ of the Company or any
subsidiary, any outstanding Stock Option shall automatically become fully vested
and exercisable by the person or persons entitled thereto under the optionee’s
will or the laws of descent and distribution during the “Post-Death Exercise
Period.” The Post-Death Exercise Period shall commence on the date of the
optionee’s death and shall end sixty (60) months thereafter or the remainder of
the Option Period whichever is less.

(C)In the event an optionee dies after termination of employment but prior to
the exercise in full of any Stock Option which was exercisable on the date of
such termination, such option may be exercised before expiration of its term by
the person or persons entitled thereto under the optionee’s will or the laws of
descent and distribution during the Post-Death Exercise Period to the extent
exercisable by the optionee at the date of death. For purposes of this Section
5(d)(iv)(C), the Post-Death Exercise Period shall commence on the date of the
optionee’s termination of employment and shall end sixty (60) months thereafter
or the remainder of the Option Period whichever is less.

(D)If the optionee’s employment with the Company or any subsidiary is terminated
without the consent of the Company for any reason other than the death of the
optionee, or if the optionee’s employment with the Company or any subsidiary is
terminated for cause, his or her rights under any then outstanding Stock Option
shall terminate immediately. The Committee shall be the sole judge of whether
the optionee’s employment is terminated without the consent of the Company or
for cause.

(E)Notwithstanding the foregoing, if the optionee engages in “detrimental
activity” (as defined below in this subclause) within one year after termination
of employment for any reason other than retirement or disability, the Committee,
in its discretion, may cause the optionee’s right to exercise such option to be
forfeited. Such forfeiture may occur at any time after the Committee determines
that the optionee has engaged in detrimental activity and prior to the actual
delivery of all shares of Common Stock subject to the option

5

--------------------------------------------------------------------------------

 

pursuant to the exercise of such option. If an allegation of detrimental
activity by an optionee is made to the Committee, the Committee, in its
discretion, may suspend the exercisability of the optionee’s options for up to
two months to permit the investigation of such allegation. In addition, if the
optionee engages in detrimental activity within one year following termination
of employment for any reason other than retirement or disability, the Committee,
in its discretion, may rescind any option exercise made within the period
commencing six months preceding the date of the optionee’s termination of
employment and ending three months following such termination. For purposes of
the Plan, “detrimental activity” means activity that is determined by the
Committee in its sole and absolute discretion to be detrimental to the interests
of the Company or any of its subsidiaries, including but not limited to
situations where such optionee: (1) divulges trade secrets of the Company,
proprietary data or other confidential information relating to the Company or to
the business of the Company and any subsidiaries, (2) enters into employment
with a competitor under circumstances suggesting that such optionee will be
using unique or special knowledge gained as a Company employee to compete with
the Company, (3) uses information obtained during the course of his or her prior
employment for his or her own purposes, such as for the solicitation of
business, (4) is determined to have engaged (whether or not prior to
termination) in either gross misconduct or criminal activity harmful to the
Company, or (5) takes any action that harms the business interests, reputation,
or goodwill of the Company or its subsidiaries. For the avoidance of doubt, in
no event shall the provisions of this Section 5(d)(iv) apply to any Stock Option
held by an optionee whose employment terminated due to death or disability prior
to January 17, 2008.

(v)Retirement, Disability and Subsequent Events.

(A)If the optionee’s employment with the Company or any subsidiary is terminated
due to retirement, such Stock Option shall be exercisable by such optionee at
any time during the period of sixty (60) months after such termination or the
remainder of the Option Period, whichever is less (the “Retirement Exercise
Period”), provided that such option may be exercised after such termination and
before expiration only to the extent that it is exercisable on the date of such
termination. For purposes of this Section 5(d)(v), “retirement” shall mean
termination of the optionee’s employment with the Company and all affiliates at
or after (i) age 55 or (ii) age 50 and completion of at least 10 years of
service with the Company and all affiliates.

(B)If the optionee’s employment with the Company is terminated due to
disability, such Stock Option shall automatically become fully vested and
exercisable. Such optionee may exercise the outstanding Stock Option at any time
during (1) in the case of Stock Options intended to be incentive stock options
within the meaning of Section 422 of the Code and granted prior to January 17,
2008, the period of three (3) months after such termination or the remainder of
the Option Period, whichever is less, or (2) in the case of all other Stock
Options, the period of sixty (60) months after such termination or the remainder
of the Option Period, whichever is less (the “Disability Exercise Period”). For
purposes of the Plan, “disability” means such disability (whether through
physical or mental impairment) which totally and permanently incapacitates the
optionee from any gainful employment in any field which the optionee is suited
by education, training, or experience, as determined by the Committee in its
sole and absolute discretion.

6

--------------------------------------------------------------------------------

 

(C)In the event an optionee dies during the Retirement Exercise Period or the
Disability Exercise Period, such Stock Option may be exercised by the person or
persons entitled thereto under the optionee’s will or the laws of descent and
distribution to the extent exercisable by the optionee at the date of death and
to the extent the term of the Option Period has not expired within such
Retirement Exercise Period or Disability Exercise Period.

(D)Notwithstanding the foregoing, if the optionee engages in “detrimental
activity” (as defined in Section 5(d)(iv)(E)) within five years after
termination of employment by reason of retirement or disability, the Committee,
in its discretion, may cause the optionee’s right to exercise such option to be
forfeited. Such forfeiture may occur at any time after the Committee determines
that the optionee has engaged in detrimental activity and prior to the actual
delivery of all shares of Common Stock subject to the option pursuant to the
exercise of such option. If an allegation of detrimental activity by an optionee
is made to the Committee, the Committee, in its discretion, may suspend the
exercisability of the optionee’s options for up to two months to permit the
investigation of such allegation. In addition, if the optionee engages in
detrimental activity within five years following termination of employment by
reason of retirement or disability, the Committee, in its discretion, may
rescind any option exercise made within the period commencing six months
preceding the date of the optionee’s termination of employment by retirement or
disability and ending one year following such termination.

For the avoidance of doubt, in no event shall the provisions of this Section
5(d)(v) apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.

6.

Stock Awards

An Award may be in the form of a Stock Award. The terms, conditions and
limitations applicable to any Stock Awards granted pursuant to the Plan shall be
determined by the Committee, subject to the limitations provided herein. Each
Stock Award shall be subject to a vesting schedule, restriction period or
holding period, or any combination thereof, totaling at least three years from
the date of the Stock Award (the vesting, lapse, or termination of which may be
no more rapid in combination than pro rata over three years), provided that the
Committee may provide for earlier vesting, lapse of restriction or end of
holding period upon a termination of employment by reason of death or
disability.

Any Stock Award granted to a person who is an executive officer of the Company
at the time of grant shall be performance-based and not eligible for vesting
based solely on the passage of time.

Without limiting the type or number of Stock Awards that may be made under the
other provisions of the Plan, a Stock Award may be in the form of a performance
award. The terms, conditions and limitations applicable to any performance
awards granted to participants pursuant to the Plan shall be determined by the
Committee, subject to the limitations set forth below. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the amount of performance awards that will be paid out
to the participant.

7

--------------------------------------------------------------------------------

 

(a)Nonqualified Performance Awards. Performance Awards granted to participants
that are not intended to qualify as qualified performance-based compensation
under Section 162(m) of the Code shall be based on achievement of such goals and
be subject to such terms, conditions, and restrictions as the Committee or its
delegate shall determine.

(b)Qualified Performance Awards. Performance Awards granted to participants
under the Plan that are intended to qualify as qualified performance based
compensation under Section 162(m) of the Code shall be paid, vested, or
otherwise deliverable solely on account of the attainment of one or more
pre-established, objective performance goals established by the Committee prior
to the earlier to occur of (i) 90 days after the commencement of the period of
service to which the performance goal relates and (ii) the lapse of 25% of the
period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
performance goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met. Such a performance goal may be
based on one or more business criteria that apply to the participant, one or
more business units, divisions or sectors of the Company, or the Company as a
whole, and if so desired by the Committee, by comparison with a peer group of
companies. A performance goal may include one or more of the following: Revenue
measures; Net income measures (including but not limited to income after capital
costs and income before or after taxes); Stock price measures (including but not
limited to growth measures and total shareholder return); Market share; Earnings
per share (actual or targeted growth); Earnings before interest, taxes,
depreciation, amortization and charges and credits; Economic value added
(“EVA®”); Cash flow measures (including but not limited to net cash flow and net
cash flow before financing activities); Return measures (including but not
limited to return on equity, return on average assets, return on capital,
risk-adjusted return on capital, return on investors’ capital and return on
average equity); Operating measures (including operating income, funds from
operations, cash from operations, after-tax operating income and sales volumes);
Expense measures (including but not limited to overhead cost and general and
administrative expense); Margins; Proceeds from divestitures; Total market
value; and Corporate values measures (including ethics compliance,
environmental, and safety).

Unless otherwise stated, such a performance goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to qualified performance Awards, it is
the intent of the Plan to conform with the standards of Section 162(m) of the
Code and Treasury Regulation §1.162-27(e)(2)(i), as to grants to those
participants whose compensation is, or is likely to be, subject to Section
162(m) of the Code, and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of performance goals for qualified
performance Awards, the Committee must certify in writing that applicable
performance goals and any of the material terms thereof were, in fact,
satisfied. Subject to the foregoing provisions, the terms, conditions, and
limitations applicable to any qualified performance Awards made pursuant to the
Plan shall be determined by the Committee.

8

--------------------------------------------------------------------------------

 

7.

Assignability

Awards granted under the Plan shall not be assignable or otherwise transferable
by the recipient except by will or the laws of descent and distribution.
Otherwise, Awards granted under this Plan shall be exercisable during the
lifetime of the recipient, to the extent applicable, (except as otherwise
provided in the Plan or in the documentation of the grant for Awards other than
“incentive stock options”) only by the recipient for his or her individual
account, and no purported assignment or transfer of such Awards thereunder,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
in the purported assignee or transferee any interest or right therein whatsoever
but immediately upon any such purported assignment or transfer, or any attempt
to make the same, such Awards thereunder shall terminate and become of no
further effect.

8.

Taxes

Withholding of any taxes may be satisfied by (i) transfer to the Company of
shares of Common Stock theretofore and by the holder of the Award or (ii)
withholding from the shares of Common Stock otherwise deliverable under the
Award, in either case, with respect to which withholding is required, up to the
maximum tax rate applicable to the participant, as determined by the Committee.
If shares of Common Stock are used to satisfy tax withholding, such shares of
Common Stock shall be valued based on the Fair Market Value when the tax
withholding is required to be made. An optionee’s election pursuant to this
section must be made on or before the date of exercise or vesting and must be
irrevocable. The Committee may make such other provisions and rules as it may
deem appropriate for the withholding of taxes in connection with any Awards
granted under the Plan.

9.

Reorganizations and Recapitalizations of the Company

(a)The existence of this Plan and Awards granted hereunder shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any adjustments, recapitalizations, reorganizations or other changes
in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the shares of Common Stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

(b)Except as hereinafter provided, the issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, for
cash or property, or for labor or services, either upon direct sale or upon
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of shares of Common Stock subject to Awards granted
hereunder.

(c)If, and whenever, prior to the delivery by the Company or a subsidiary of all
of the shares of Common Stock which are subject to the Awards or rights granted
hereunder, the Company shall effect a subdivision or consolidation of shares or
other capital readjustments, the payment of a stock dividend or other increase
or reduction of the number of shares of the Common Stock

9

--------------------------------------------------------------------------------

 

outstanding without receiving compensation therefore in money, services or
property, the number of shares of Common Stock subject to the Plan shall be
proportionately adjusted and the number of shares of Common Stock with respect
to which outstanding Awards or other property subject to an outstanding Award
granted hereunder shall:

(i)in the event of an increase in the number of outstanding shares of Common
Stock, be proportionately increased, and the cash consideration (if any) payable
per share of Common Stock shall be proportionately reduced; and

(ii)in the event of a reduction in the number of outstanding shares of Common
Stock, be proportionately reduced, and the cash consideration (if any) payable
per share of Common Stock shall be proportionately increased.

(d)If the Company merges with one or more corporations, or consolidates with one
or more corporations and the Company shall be the surviving corporation,
thereafter, upon any exercise of Awards granted hereunder, the recipient shall,
at no additional cost (other than the option price, if any) be entitled to
receive (subject to any required action by stockholders) in lieu of the number
of shares of Common Stock as to which such Awards shall then be exercisable or
vested the number and class of shares of stock or other securities to which the
recipient would have been entitled pursuant to the terms of the agreement of
merger or consolidation, if immediately prior to such merger or consolidation
the recipient had been the holder of record of the number of shares of Common
Stock of the Company equal to the number of shares of Common Stock as to which
such Awards shall be exercisable or vested. Upon any reorganization, merger or
consolidation where the Company is not the surviving corporation or upon
liquidation or dissolution of the Company, unless provisions are made in
connection with such reorganization, merger or consolidation for the assumption
of such Awards, all outstanding Awards shall be fully exercisable and vested by
the Company and all holders given notice to permit exercise for 30 days prior to
cancellation of the Awards as of the effective date of any such reorganization,
merger or consolidation, or of any dissolution or liquidation of the Company.

(e)The Committee shall have the authority to determine whether this Section 9
applies to any transaction or event and to determine any adjustment or other
action that it deems appropriate under this Section 9.

10.

Registration under Securities Act of 1933 and Exchange Listing

It is intended that the Awards and shares of Common Stock covered by the Plan
will be registered under the Securities Act of 1933, as amended. At the time any
shares of Common Stock are issued or transferred pursuant to an Award, such
shares of Common Stock will have been listed (or listed subject to notice of
issuance) on the NYSE.

11.

Plan Term

The Plan became effective January 20, 2005 upon stockholder approval at the 2005
annual general meeting of stockholders. The Plan was amended from time to time
and was thereafter amended and restated effective as of July 19, 2017. No Awards
shall be granted pursuant to the Plan after January 20, 2015.

10

--------------------------------------------------------------------------------

 

12.

Amendment or Termination

The Board may amend, alter, suspend or discontinue the Plan at any time insofar
as permitted by law, but no amendment or alteration shall be made without the
approval of the stockholders of the Company:

(a)if, except as contemplated by Section 9 hereof, the amendment would permit
the decrease of the purchase price of a Stock Option after the grant of the
Stock Option or grant to the holder of an outstanding Stock Option, a new Stock
Option with a lower purchase price in exchange for the outstanding Stock Option;
or

(b)if the amendment or alteration would constitute a material revision to the
Plan requiring stockholder approval under applicable legal requirements or the
applicable requirements of the NYSE or such other securities exchange on which
the Company’s Common Stock is listed.

No amendment of the Plan shall alter or impair any of the rights or obligations
of any person, without his or her consent, under any Stock Option or right
theretofore granted under the Plan.

13.

Government Regulations

Notwithstanding any of the provisions hereof or of any Award granted hereunder,
the obligation of the Company or any subsidiary to sell and deliver shares of
Common Stock under such Award to make cash payments in respect thereto shall be
subject to all applicable laws, rules and regulations and to such approvals by
any governmental agencies or national securities exchanges as may be required,
and the recipient shall not exercise or convert any Award granted hereunder, and
that neither the Company nor any subsidiary will be obligated to issue any
shares of Common Stock or make any payments under any such Award if the exercise
thereof or if the issuance of such shares of Common Stock or if the payment made
constitutes, or may constitute, a violation by the recipient or the Company or
any subsidiary of any provision of any applicable law, rule or regulation of any
governmental authority or national securities exchanges.

11

--------------------------------------------------------------------------------

 

14.

Non-United States Participants

The Committee may grant awards to persons outside the United States under such
terms and conditions as may, in the judgment of the Committee, be necessary or
advisable to comply with the laws of the applicable foreign jurisdictions and,
to that end, may establish sub-plans, modified option exercise procedures and
other terms and procedures. Notwithstanding the above, the Committee may not
take any actions hereunder, and no Awards shall be granted, that would violate
the Exchange Act, the Code, any securities law, any governing statute, or any
other applicable law.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer on the date first written above.

 

 

 

SCHLUMBERGER LIMITED

 

 

 

 

 

By:

/s/ Paal Kibsgaard

 

 

 

Paal Kibsgaard

 

 

 

 

 

 

Title:

Chairman & CEO

 

12